Citation Nr: 1404381	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent and in excess of 50 percent from February 27, 2012 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating for urethritis due to gonococcal infection in excess of 0 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2006 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The October 2006 rating decision denied a compensable evaluation for urethritis due to gonococcal infection, from which the Veteran submitted a timely notice of disagreement (NOD).  However, the RO never issued a statement of the case (SOC) with respect to this claim.  The June 2009 rating decision increased the Veteran's evaluation of PTSD from 10 percent to 30 percent, effective March 5, 2009.  A subsequent September 2012 rating decision increased the Veteran's evaluation to 50 percent effective February 27, 2012.  

On his Form 9, Substantive Appeal, the Veteran requested a travel Board hearing.  One was scheduled for December 2012, but the Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to an initial rating for urethritis due to gonococcal infection in excess of 0 percent is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms such as flattened affect, impairment of short- and long-term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, resulting in occupational and social impairment with reduced reliability and productivity, but less than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).
When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)  (2013); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

A notice letter dated April 2009 fully satisfies the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  Such notice was provided before the June 2009 rating decision currently on appeal.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and updated VA medical records are in the file. The Veteran has not indicated private treatment for his PTSD. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in May 2009 and February 2012.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examinations, and the fact there is no rule as to how current an examination must be, the Board concludes that these examinations are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312  (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating - Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259  (1994); Fanning v. Brown, 4 Vet. App. 225   (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126   (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 .

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130. In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

III.  Factual Background

The Veteran seeks a disability rating in excess of 30 percent and in excess of 50 percent beginning February 27, 2012.

By way of background, the Veteran filed for service connection for PTSD in December 2003.  In a May 2004 rating decision, he was awarded service connection with an initial evaluation of 10 percent, effective December 23, 2003 (date of his claim).  The Veteran submitted a notice of disagreement (NOD) regarding the effective date, but failed to perfect an appeal.

The Veteran then submitted a claim for an increased rating in April 2006.  An October 2006 rating decision continued the 10 percent evaluation, and the Veteran failed to perfect an appeal.

In March 2009 the Veteran again filed a claim for an increased rating.  A June 2009 rating decision granted a 30 percent evaluation effective March 5, 2009.  The Veteran perfected an appeal with respect to this rating decision, and in a subsequent September 2012 rating decision, the RO increased the Veteran's evaluation to 50 percent effective February 27, 2012.    

At the time of his claim for an increased rating, the Veteran was being treated at the VA Medical Center for PTSD symptoms.  The Veteran continually denied suicidal or homicidal thoughts.  In May 2012, he stated that he lived with, and cared for his Aunt.  Records indicate that he had good speech characteristics, was well-groomed, oriented, and with full affect.  The Veteran did note that he was feeling stressed as a result of his relationship with his girlfriend.  The Veteran's mood ranged from not feeling depressed or hopeless to depressed.  The records indicate that the Veteran was taking medication for his PTSD on a near continuous basis, specifically Sertraline.

In May 2009, the Veteran was afforded a VA PTSD examination.  The Veteran reported symptoms such as insomnia, nightmares, anxiety, social withdrawal and discomfort, irritability, hypervigilance, depression, poor concentration, and memory problems.  Insomnia and nightmares were reported to occur nightly.  Depression was noted to be variable, but worse at night.  The Veteran reported that most PTSD symptoms occur daily.  The examiner noted that the severity of the Veteran's symptoms appeared moderate.  The Veteran's nightmares reportedly last until he awakens.  In addition, he reported problems sleeping.  Depression, social discomfort, and hypervigilance are continuous.  

The examiner stated that the Veteran's PTSD symptoms lead to occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning. 

The Veteran reported that he has very little contact with his family members, and described himself as homeless and transient.  He stated that he does not see his brothers, sisters, or children by his own choice, but did not elaborate as to why.  The Veteran has been married and divorced twice.  The Veteran's second wife apparently shot him, but the Veteran stated that he "probably deserved it."  He did not provide any further details as to that incident.  In addition, the Veteran has three living children with whom he has no contact.  The Veteran further denied having any close friends or associates, stating that he "know[s] people on the street."  

The Veteran stated that he "used to get in a lot of fights," with the last one reportedly a few weeks before the examination.  He described himself as somewhat paranoid, claiming that "since Vietnam, I feel like people are plotting against me."  He remained highly vigilante due to his homelessness.  The Veteran stated that he contemplated suicide in the 1980's and overdosed on drugs, however has had not subsequent attempts of suicide.

The examiner stated the following:

Behavior is hypervigilant, avoidant of contact with others.  Does not trust people.  Isolates himself from others.  Chooses to live a solitary lifestyle.  Has no active social life.  Has somatic complaints of chronic pain and ulcers.  Affectively, he is depressed, irritable, anxious.  Cognitively he reports impaired concentration, mild short term memory problems.  He currently reports nightmares, hypervigilance, avoidant behavior, feelings of disillusionment and demoralization.  Stated, "I don't have a future."  Lives day to day.  PTSD symptoms appear to range from mild to moderate.

A mental status examination found that the Veteran does not have impairment of thought process, delusions, hallucinations, suicidal or homicidal thoughts, and does not display inappropriate behavior.  The Veteran was neatly dressed and groomed.  He was alert and oriented to person, place, time, and situation.  The Veteran reported frequently losing items, partly due to being homeless and frequently moving.  

The examiner reported that symptoms of the Veteran's PTSD and other Axis I diagnosis, depressive disorder, could not be separated.  The Veteran had a GAF score of 60.  

The Veteran was afforded another VA examination in February 2012.  The examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran denied any significant changes in his social history since the last examination.

The Veteran reported experiencing recurrent distressing dreams; efforts to avoid activities, places or people that arose recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment and estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; depressed mood; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships.  

The Board notes that an addendum was provided by the VA examiner in April 2012.  The examiner notes that the original designation of disorientation to time or place was an error, as the Veteran was oriented X4.  In addition, the examiner provided a GAF score of 55 for the Veteran.

IV.  Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 50 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 50 percent rating for the entire appeal period, the period of time both prior to and from February 27, 2012. 38 U.S.C.A. § 5107;  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130,  Diagnostic Code 9411.  Such impairment is not demonstrated at any time during the appeal period.

The Board has considered the VA treatment records, including both VA examination reports, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment. 
The Veteran has exhibited flattened affect, impairment of memory, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships throughout the appellate period.  Such symptoms are consistent with a 50 percent evaluation, but not higher.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the May 2009 and February 2012 VA examinations, there has been consistent treatment for his symptoms with little or no improvement. The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 50 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. 

The Board finds, however, that a disability rating greater than 50 percent is not appropriate for any period of time on appeal because the Veteran is not impaired occupationally or socially in most areas.  While the Veteran has struggled with relationships and some irritability, he exhibits few of the symptoms noted as applicable for a 70 percent rating.  While he stated that he contemplated suicide in the 1980's, he is not currently suicidal.  He does not have obsessive rituals; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  While the Veteran has reported near-continuous depression, paranoia, and irritability, the record does not reflect that these amount to near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and impaired impulse control as considerations for a 70 percent evaluation.  The Veteran has also stated that he has difficulty obtaining or holding, but according to his own report, this is in large part due to his bilateral knee condition and his disinterest in some jobs, rather than his PTSD.

Thus, the Veteran does not have occupational and social impairment, with deficiencies in most areas. He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating. To the extent that the Veteran has any of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 50 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 70 percent rating for PTSD, namely irritability, but his disability picture is more in line with the symptoms associated with a 50 percent rating.  In addition, the GAF scores ranging from 55-60 are consistent with "moderate" impairment and serious impairment due to his PTSD symptoms.

In summary, the Board believes that the now assigned 50 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability level as discussed above.

Consideration has been given to assigning a staged rating, however, at no time during the period in question have the disabilities warranted more than the ratings assigned above.  See Fenderson.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111  (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports depression, irritability, sleep disturbance, diminished interest, flattened affect, difficulty with relationships, and avoidance.  As discussed above, the current 50 percent rating is adequate to fully compensate the Veteran for his psychiatric symptoms. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

In short, there is nothing in the record to indicate that the Veteran's service-connected PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the entire appeal period, a 50 percent rating, but no higher, is warranted for PTSD.


REMAND

As previously discussed, a SOC was not issued with respect to the Veteran's claim for an initial rating in excess of 0 percent for urethritis due to gonococcal infection.  The Veteran did submit an appropriate notice of disagreement (NOD) after the October 2006 rating decision granting a noncompensable evaluation.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case referable to the Veteran's claim for an initial rating in excess of 0 percent for urethritis due to gonococcal infection.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


